Citation Nr: 0513599	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hypertension.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of an increased rating for lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of August 1969, the RO denied 
the claim of service connection for hypertension on the basis 
that the condition was not shown during service.  

2.  The evidence reviewed and submitted since the RO denied 
the claim in August 1969 is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1969 RO denial of the claim of entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103 (2004).

2.  Evidence submitted since the RO denied the claim in 
August 1969 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in November 2003, as well as by the 
discussion in the September 2003 statement of the case (SOC).  
By means of these documents, the veteran was told of the 
requirements to reopen his claim and establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the notice was issued subsequent to the RO 
decision on appeal.  However, failure to provide such notice 
prior to the first adverse decision by the RO does not have 
the natural effect of producing prejudice.  Mayfield v. 
Nicholson No. 0-2259 (U.S. Vet. App. April 14, 2005). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore 
applicable in this case as the veteran's claim to reopen was 
filed after August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The service medical records are negative for a reported 
diagnosis of hypertension.  In May 1969, the veteran filed a 
VA Form 21-526 (Application for Compensation or Pension) in 
May 1969.  Pursuant to the claim, the veteran was afforded a 
VA examination in July 1969 and hypertension was diagnosed.  

In the August 1969 decision, the RO determined that the 
current findings could not be disassociated from the 
disabilities described, and granted service connection for a 
lumbar spine disability and denied service connection for 
hypertension.  In the rating action, it was specifically 
noted that the service medical records were negative for 
hypertension.  Notice of the decision, including information 
concerning the veteran's appellate rights, was issued in 
August 1969.  Appellate action was not initiated, and the 
decision became final.  The veteran filed an application to 
reopen in October 2001.  

VA and private records, which reflect ongoing treatment for 
hypertension from 2000 to 2003, were added to the record.  VA 
examinations were conducted in 2002 and 2003, and also reveal 
a reported diagnosis of hypertension.  

The Board finds that the evidence submitted is not new and 
material.  When the RO initially denied the claim in 1969, 
there was no medical evidence demonstrating a link between 
the diagnosis of hypertension and the veteran's service, or 
demonstrating the onset of the condition within a year of the 
veteran's separation from service.  The same reasoning 
applies to the evidence received after the initial denial of 
the claim.  Although hypertension has been diagnosed, there 
are no competent opinions of record establishing a nexus or 
showing the onset of the condition within the year of the 
veteran's separation from service.  Overall, the Board finds 
that this evidence does not bear directly and substantially 
upon the specific matter under consideration.  This evidence 
does not constitute new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is not reopened.

ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
hypertension, and the appeal is denied.


REMAND

The veteran's lumbosacral strain is rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  The Board notes that amendments 
have been made to the criteria used to rate disabilities of 
the spine.  The criteria used to rate intervertebral disc 
syndrome under Diagnostic Code 5293 were amended and took 
effect on September 23 2002.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  In addition, the criteria for evaluating 
disabilities of the spine were revised again and became 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  A review of the file does not show that 
the veteran has received notification of the amendments.  The 
statement of the case was issued on September 15, 2003, prior 
to the effective date of the amendments made in 2003.  

Further, a review of the records currently associated with 
the file indicates that the veteran has complained of 
radiation of pain into the legs and findings of degenerative 
changes in the spine.  Therefore, it is possible that the old 
and new criteria used to rate intervertebral disc syndrome 
are applicable in this case.  

Also, the Board points out that application of the recently 
amended rating criteria may necessitate a VA rating 
examination.  The most recent VA examination was conducted in 
January 2003, prior to the effective date of the amended 
criteria.  Also, there is evidence of degenerative changes of 
the spine and complaints of radiation of pain into the legs 
that apparently need to be assessed.  In developing the case, 
it is essential to obtain medical findings that are stated in 
terms conforming to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
access to the veteran's medical history, in order to assess 
to all applicable rating criteria, thereby enabling the 
examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.

VA and private records reveal ongoing treatment of the 
veteran's lumbar spine disability.  However, the most recent 
records associated with the claims file are dated in 2003.  
Therefore, current records should be secured and associated 
with the claims file.  Under the VCAA, VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for his 
lumbar spine disability since 2003.  
Based on his response, the AMC should 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  The 
AMC must also secure VA records related 
to treatment of his lumbar spine 
disability dated from 2003 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
lumbar spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should conduct range of 
motion testing, specifying the range of 
the lumbar spine.  Additionally, the 
examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected lumbar 
spine disability upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004).  The examiner should 
also assess the veteran's complaints of 
pain radiating down the legs and 
determine if the veteran suffers from 
degenerative disc disease.  The VA 
examiner should be provided with copies 
of, the old and new criteria used to rate 
back disabilities.  All findings, 
opinions and bases therefore should be 
set forth in detail.  The examiner should 
state the findings in terms consistent 
with the applicable criteria, including 
the old and revised criteria used to rate 
spine disabilities.

3.  The AMC should adjudicate the claim 
of an increased rating for lumbosacral 
strain.  The claim should be adjudicated 
in light of the revisions and amendments 
to the criteria used to rate spine 
disabilities, as well as DeLuca v. Brown, 
8 Vet. App. 202 (1995), and consideration 
should be given to the provisions of 38 
C.F.R. §§ 3.321(b), 4.40, 4.45, as 
applicable.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


